COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                §
 SERGIO MARTIN CARDENAS,                                       No. 08-11-00070-CV
                                                §
                  Appellant,                                      Appeal from the
                                                §
 v.                                                         383rd Judicial District Court
                                                §
                                                             of El Paso County, Texas
 DORA LUZ CARDENAS,                             §
                                                                (TC# 2008CM210)
                  Appellee.                     §



                                 MEMORANDUM OPINION

       Pending before the Court is Appellant’s motion to non-suit notice of appeal, which we

construe as a motion to dismiss. The motion is granted, and this appeal is dismissed. See

TEX .R.APP .P. 42.1(a)(1). Costs of appeal are assessed against Appellant. See TEX .R.APP .P.

42.1(d).



June 29, 2011
                                              DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Rivera, JJ.